Exhibit 10.2

DDR CORP.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(January 1, 2012 Restatement)

DDR Corp. (the “Company”) previously established the Developers Diversified
Realty Corporation Directors’ Deferred Compensation Plan (the “Original Plan”)
to assist it in attracting and retaining persons of competence and stature to
serve as outside directors by giving them the option of deferring receipt of the
fees payable to them by the Company for their services as directors. As a result
of the new rules provided under the American Jobs Creation Act of 2004 (the
“Act”) and Section 409A of the Internal Revenue Code (the “Code”), the Company
froze deferrals under the Original Plan effective December 31, 2004, and
established a new plan to accept deferrals of the fees paid for directors’
services rendered on or after January 1, 2005 (the “Plan”). The Company amended
and restated the Plan generally effective as of November 1, 2007 (the “November
1, 2007 Restatement”), for the purpose of reflecting Final Treasury Regulations
published under Section 409A of the Code and for other purposes. The Company
subsequently adopted the First Amendment (dated December 1, 2011) to the
November 1, 2007 Restatement (the “First Amendment”), and the Company desires to
amend and restate the Plan for the purpose of incorporating the changes made to
the Plan by the First Amendment.

The Plan, which is intended to be a “nonqualified deferred compensation plan”
that satisfies the requirements of the Act and Section 409A of the Code, or any
successor provision, shall be interpreted and administered by the Administrators
to the extent possible in a manner consistent with that intent. The provisions
of the DDR Corp. 2005 Directors’ Deferred Compensation Plan (January 1, 2012
Restatement) are effective generally as of January 1, 2012,



--------------------------------------------------------------------------------

except as otherwise provided herein, and are hereinafter set forth. For the
period prior to November 1, 2007, the Plan shall operate based upon IRS Notice
2005-1, additional notices published by the Treasury Department and the Internal
Revenue Service providing transition guidance, and a good faith, reasonable
interpretation of Section 409A of the Code, and for the period after October 31,
2007, and prior to January 1, 2012, the Plan shall operate based on the
November 1, 2007 Restatement, as amended by the First Amendment.

1. Effective Date. The Plan shall apply to the directors’ fees payable with
respect to periods commencing with the Company’s fiscal quarter beginning
January 1, 2005.

2. Participation. Each director of the Company who is duly elected to the
Company’s Board of Directors and who receives fees for services as a director
may elect to defer receipt of all or part of the fees otherwise payable to him,
as provided for in the Plan. Each such director who elects to defer fees shall
be a “Participant” in the Plan. No employee of the Company shall be eligible to
make an election under the Plan.

3. Administration. David E. Weiss and Craig A. Schultz, officers of the Company
who are not eligible to become Participants, shall act as the Administrators of
the Plan (the “Administrators”). The Administrators shall serve at the pleasure
of the Board of Directors and shall administer, construe, and interpret the
Plan. The Administrators shall not be liable for any act done or determination
made in good faith. The Board of Directors shall have the power to designate
additional or replacement Administrators at its discretion.

4. Deferrals.

 

-2-



--------------------------------------------------------------------------------

(a) Deferral Election. Any eligible director may file with the Company, and/or
the Administrators of the Plan, an election in writing to participate in the
Plan with respect to all or any portion of the fees for services (regardless of
the manner or medium in which such fees are paid) to be rendered after the date
of such election. Any such election must be made no later than December 31 prior
to the year in which the services attributable to such fees are rendered. When a
deferral election is filed, only the portion of fees not deferred will be paid
to the Participant for services for the year (or portion thereof). Moreover, in
the case of the first year in which an eligible director becomes eligible to
participate in the Plan, such individual may file with the Company, and/or the
Administrators of the Plan, an election in writing to participate in the Plan,
within 30 days after the date he becomes eligible to participate in the Plan,
with respect to all or any portion of the fees for services to be rendered after
the date of such election. No election made prior to November 1, 2007, with
respect to a year beginning prior to that date shall continue to be effective
after December 31, 2007; a new deferral election shall be required prior to the
beginning of each year with respect to fees for services otherwise payable in
that year which are to be deferred. Notwithstanding the foregoing, in accordance
with Q&A-20 of IRS Notice 2005-1, until December 31, 2005, a Participant may
elect to terminate participation in the Plan or reduce the amount of or revoke a
deferral election for 2005 directors’ fees without causing the Plan to fail to
conform to the requirements of Section 409A of the Code. Moreover, after
January 1, 2007, and on or before December 31, 2007, and to the extent permitted
by the Company, a

 

-3-



--------------------------------------------------------------------------------

Participant may make a change in a payment election as described in IRS Notice
2006-79, provided that with respect to an election to change a time and form of
payment made after January 1, 2007 and on or before December 31, 2007, the
election may apply only to amounts that would not otherwise be payable in 2007
and may not cause an amount to be paid in 2007 that would not otherwise be
payable in 2007. Moreover, after January 1, 2008, and on or before December 31,
2008, and to the extent permitted by the Company, a Participant may make a
change in a payment election as described in IRS Notice 2007-86, provided that
with respect to an election to change a time and form of payment made after
January 1, 2008 and on or before December 31, 2008, the election may apply only
to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.

(b) Accounting. Appropriate records shall be maintained by the Company (the
“Deferral Accounts”), which shall list and reflect each Participant’s credits
and valuations. The Company shall credit to each Participant’s Deferral Account
an amount equivalent to the fees that would have been paid to such Participant
if he/she had not made a deferral election under the Plan. The credit shall be
made on the date on which the fee would have been paid absent a deferral
election. No funds shall be segregated into the Deferral Accounts of
Participants; said Accounts shall represent general unsecured obligations of the
Company.

(c) Valuation. Until distributed to a Participant, amounts credited to a
Deferral Account of such Participant shall be increased or decreased as measured
by the market value of the Company’s Common Shares plus the value of

 

-4-



--------------------------------------------------------------------------------

dividends or other distributions on the Company’s Common Shares. Each amount
credited to a Deferral Account shall be assigned a number of Share Units
(including fractions of a Share) determined by dividing the amount credited to
the Deferral Account, whether in lieu of payment of fees for service as a
director or as a dividend or other distribution attributable to such Share
Units, by the fair market value of shares of the Company’s Common Shares on the
date of credit. Fair market value shall be the closing price of a share of the
Company’s Common Shares on the New York Stock Exchange on the day preceding the
concerned date or, if no sales occurred on such preceding date, on the most
recent preceding date on which sales occurred. Each Share Unit shall have the
value of a Common Share of the Company. The number of Share Units shall be
adjusted to reflect stock splits, stock dividends, or other capital adjustments
effected without receipt of consideration by the Company.

5. Distribution.

(a) A Participant shall elect in writing, at the time such Participant makes
each deferral election under subparagraph 4(a), the date on which distribution
of the credits to his/her Deferral Account to which the deferral election
relates shall commence and the method of distribution, as permitted hereunder.
Distribution of a Participant’s Deferral Account shall commence not earlier than
the January 1 following the year in which the Participant attains age 55, and
not later than the January 1 following the year in which the Participant attains
age 72. A Participant may elect that payment be made in one lump sum, or in
substantially equal annual installments of the Deferral Account

 

-5-



--------------------------------------------------------------------------------

balance over a period of between one and ten years (as elected by the
Participant), as further described herein. In the event a Deferral Account
balance is to be paid in installments, the number of Share Units to be
distributed in each installment shall equal the quotient obtained by dividing
the number of Share Units represented by the Deferral Account balance as of the
day immediately preceding the distribution date by the number of installment
payments remaining to be paid at the time of the calculation, provided that each
installment after the first shall also include any additional Share Units
credited to the Deferral Account balance during the period preceding payment of
that installment (such as by reason of additional Share Units being credited for
the purpose of reflecting dividends paid on the Company’s Common Shares
subsequent to payment of the most recent prior installment). The time of and
method of distribution of benefits may vary with each separate election, but
each election shall be irrevocable. However, the Participant may elect as the
medium of payment Common Shares, cash, or a combination thereof, as permitted by
the Administrators. If a payment is to be made in the form of the Company’s
Common Shares, each related Share Unit shall be payable by delivery of a Common
Share, with any fractional Share Unit being payable in cash.

(b) In the event a Participant is continuing to serve as a director of the
Company on the date one year prior to the date distributions are to commence,
such Participant may elect on or before such date in writing to defer further
the commencement of distributions hereunder. Any such election shall become
irrevocable on the date one year prior to the date distribution is otherwise to

 

-6-



--------------------------------------------------------------------------------

commence. Any election to further defer the commencement of distributions
hereunder must: (i) be made at least 12 months prior to the scheduled
distribution date; (ii) not take effect until it has been in place for at least
12 months; and (iii) defer the scheduled distribution date for at least five
years.

(c) Notwithstanding any Plan provision to the contrary and the restrictions
contained in paragraph (b) above, in accordance with Q&A-19(c) of IRS Notice
2005-1, until December 31, 2005, a Participant may elect to modify the form and
timing of payment of amounts deferred in 2005 without causing the Plan to fail
to conform to the requirements of Section 409A of the Code.

6. Death or Disability.

(a) In the event a Participant dies or incurs a disability prior to the
distribution of any portion of such Participant’s benefits, the Company shall,
within ninety days of the date of such occurrence, commence distribution of
benefits to the Participant (or the beneficiary or beneficiaries in the event of
death). For purposes of the Plan, a Participant will be considered to have a
“disability” if the participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Distribution shall be made in
accordance with the method of distribution elected by the Participant pursuant
to paragraph 5 hereof. In the event a Participant’s death or disability occurs
after distribution of benefits hereunder has begun, the Company shall continue
to make distributions to the Participant (or to the beneficiary or beneficiaries
in the event of death) in

 

-7-



--------------------------------------------------------------------------------

accordance with the methods of distribution elected by the Participant pursuant
to paragraph 5 hereof.

(b) Each Participant shall have the right to designate one or more beneficiaries
to receive distributions in the event of the Participant’s death by filing with
the Company a beneficiary designation on a form provided. The designated
beneficiary or beneficiaries may be changed by a Participant at any time prior
to his death by the delivery to the Company of a new beneficiary designation
form. If no beneficiary shall have been designated, or if no designated
beneficiary shall survive the Participant, distribution pursuant to this
provision shall be made to the Participant’s estate.

7. Assignment and Alienation of Benefits. The right of each Participant to any
account, benefit, or payment hereunder shall not, to the extent permitted by
law, be subject in any manner to attachment or other legal process for the debts
of such Participant; and no account, benefit, or payment shall be subject to
anticipation, alienation, sale, transfer, assignment, or encumbrance.

8. Amendment or Termination. The Board of Directors of the Company may amend or
terminate this Plan at any time and time to time. Any amendment or termination
of this Plan shall not affect the rights of a Participant accrued prior thereto
without his/her written consent; provided, however, that the Company may make
any Plan amendments necessary to conform the Plan with the requirements of
Section 409A of the Code.

9. Taxes. The Company shall not be responsible for the tax consequences under
federal, state, or local law of any election made by any Participant under the
Plan.

 

-8-



--------------------------------------------------------------------------------

All payments under the Plan shall be subject to withholding and reporting
requirements to the extent required by applicable law. The Company shall have
the right to deduct from any payment to be made pursuant to this Plan payment by
the Participant of any federal, state, or local taxes required by law to be
withheld with respect to any such payment or distribution to the Participant.

10. Unsecured Interest. No Participant or party claiming an interest in amounts
deferred by or on behalf of a Participant shall have any interest whatsoever in
any specific asset of the Company. To the extent that any party acquires a right
to receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Company.

11. Authorization for Trust. The Company may, but shall not be required to,
establish one or more trusts, with such trustee as the Administrators may
approve, for the purpose of providing for the payment of deferred amounts. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the creditors of the Company. To the extent any amounts deferred
under the Plan are actually paid from any such trust, the Company shall have no
further obligation with respect thereto, but to the extent not so paid, such
deferred amounts shall remain the obligation of, and shall be paid by, the
Company. Any trust established under this Plan will not include provisions of
the type described in Code Section 409A(b)(l) (relating to non-U.S. trusts) or
Code Section 409A(b)(2) (relating to a change in the Company’s financial
health). This Plan is intended to be an unfunded nonqualified deferred
compensation plan which is neither an “employee welfare benefit plan” nor an
“employee pension benefit plan” within the meaning of Section 3(1) or (2) of the
Employee Retirement Income Security Act of 1974,

 

-9-



--------------------------------------------------------------------------------

as amended, and shall be interpreted and administered to the extent possible in
a manner consistent with that intent.

12. Term. This Plan was adopted by the Company’s Board of Directors effective as
of January 1, 2005, and shall remain in effect until terminated pursuant to
paragraph 8.

13. Applicable Law. This Plan shall be interpreted under the laws of the State
of Ohio.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of this 1st                     day of January, 2012.

 

DDR CORP. By:  

/s/ Daniel B. Hurwitz

Title:   President & Chief Executive Officer